NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                     2007-1540

                           SYSTEMS INTEGRATED, INC.,

                                                           Appellant,

                                          v.

                   Donald C. Winter, SECRETARY OF THE NAVY,

                                                           Appellee.


       Brian J. Donovan, Jones & Donovan, of Newport Beach, California, argued for
appellant.

       Sean B. McNamara, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for appellee. With him
on the brief were Jeffrey S. Bucholtz, Assistant Attorney General; Jeanne E. Davidson,
Director; and Donald E. Kinner, Assistant Director.

Appealed from: Armed Services Board of Contract Appeals

Administrative Judge Jack Delman
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2007-1540

                          SYSTEMS INTEGRATED, INC,

                                                          Appellant,
                                         v.

                  Donald C. Winter, SECRETARY OF THE NAVY,
                                                          Appellee.



                                  Judgment
ON APPEAL from the       Armed Services Board of Contract Appeals

In CASE NO(S).           54439.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, DYK and MOORE, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT



DATED May 7, 2008                  /s/ Jan Horbaly
                                  Jan Horbaly, Clerk




.